DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.
 
Status
	Applicant’s reply dated 13 June 2022 to the previous Office action dated 31 March 2022 is acknowledged. Pursuant to amendments therein, claims 1-16 are pending in the application.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotsarelis et al. (US 2016/0346186 A1; published 01 December 2016; of record) in view of Crosignani et al. (Journal of Medicinal Chemistry, 2008, vol. 51, no. 7, pages 2227-2243; of record) and Joo et al. (Naunyn-Schmiedeberg's Archives of Pharmacology, vol. 389, published 17 May 2016, pages 809-813).
	Cotsarelis et al. discloses a method of treating androgenic alopecia in a scalp of a subject comprising the step of contacting said subject with an effective amount of a CRTH2/DP2 receptor antagonist (claim 97) wherein the method comprises the step of administering a pharmaceutical composition containing a compound of the invention (paragraph [0492]) wherein administration of anti-inflammatory compound can treat androgenic alopecia (paragraph [0312]) wherein the pharmaceutical composition can be administered by any method known to a person skilled in the art such as topically to the scalp or skin in a topical formulation such as lotion, cream, or gel, or administered orally (paragraphs [0493]-[0495]) wherein scalp includes the hair shaft (paragraph [0070]) wherein the signaling pathway that is inhibited by the method is a 15-deoxy-delta12,14-PGJ2-mediated pathway (paragraph [0073]) or a PGD2-mediated pathway (paragraph [0080]).
	Cotsarelis et al. does not disclose that the CRTH2/DP2 receptor antagonist is the compound of Chemical Formula 1 or 2 as claimed.
	Crosignani et al. discloses a potent CRTH2/DP2 receptor antagonist for treatment of allergic inflammatory diseases as compound 71 (title; abstract; Table 4; conclusion), which corresponds to Chemical Formula 1 as claimed.
	Joo et al. discloses that both PGD2 and 15-deoxy-delta12,14-prostaglandin J2 (i.e., 15-dPGJ2) inhibit hair growth through DP2 (title; abstract).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cotsarelis et al., Crosignani et al., and Joo et al. by using the compound 71 of Crosignani et al. as the CRTH2/DP2 receptor antagonist in the method of Cotsarelis et al. as discussed above to treat alopecia (i.e., hair loss) induced by 15d-PGJ2 as suggested by Cotsarelis et al. and Joo et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a CRTH2/DP2 receptor antagonist therein known to be potent and that also is anti-inflammatory as suggested by Crosignani et al., given that Cotsarelis et al. suggests using anti-inflammatory compound as well, and given that 15d-PGJ2 is known to inhibit hair growth through DP2 as taught by Joo et al. and thus a DP2 receptor antagonist would have been expected to treat hair loss induced by 15d-PGJ2.
	Regarding claims 2 and 7, effective treatment of alopecia, such as in Cotsarelis et al., necessarily requires restoration of hair growth by the follicle (otherwise the treatment would not be effective), and thus necessarily restores hair growth process inhibited in hair follicle tissue as claimed.
	Regarding claim 3, although Cotsarelis et al. does not disclose 0.0001-1 wt% of the compound in the composition as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effectiveness of the alopecia treatment by varying the concentration of the active compound 71 in the composition and method of Cotsarelis et al. in view of Crosignani et al. and Joo et al. as discussed above through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.  See Ex parte Johnson, USPTO, PTAB Final Decision, Appeal 2014-005994, 2016 BL 301387, Application 13/355,217, page *10 ("well-known fact that drug concentration is a result effective variable"); Ex parte Armstrong, USPTO, PTAB Final Decision, Appeal 2016-4692, 2017 BL 222605, Application 13/834,281, page *3 ("a person skilled in the art, such as a medical practitioner, would have recognized that the concentration of an active agent used for disease treatment in patients . . . was a result effective variable, and that a determination of . . . concentration was a matter of routine optimization").  Although the cited references do not disclose any particular value or range for the concentration of compound 71 of Crosignani et al. or the CRTH2/DP2 receptor antagonist of Cotsarelis et al., such is not necessary for an obviousness rejection because concentration of such active is a results-effective variable.  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular value or range for a variable, but teaches that the claimed variable is known to affect results or properties.  See In re Boesch, 617 F.2d 272, 273-274, 276, 205 USPQ 215 (C.C.P.A. 1980) (finding that a prior art teaching that a higher average electron hole number (Nv) results in a higher chance for the precipitation of embrittling phases is a sufficient teaching to suggest experimentation necessary to achieve a claimed composition reciting a specific Nv range even though the prior art teaches no specific Nv value or range).
	Regarding claim 6, although Cotsarelis et al. does not explicitly recite “cosmetic composition” as claimed, the composition of Cotsarelis et al. is applied topically such as to the scalp or skin, and thus can be characterized as a cosmetic composition.  The term “cosmetic” implies no additional structure other than capability of being applied topically.
	Regarding claim 8, although Cotsarelis et al. does not explicitly recite “hair lotion”, “hair cream”, or “hair gel” as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Cotsarelis et al. as discussed above and to apply the composition of Cotsarelis et al. in view of Crosignani et al. and Joo et al. as discussed above in the form of a lotion, cream, or gel to the scalp, which includes the hair shaft, as suggested by Cotsarelis et al., with a reasonable expectation of success.  Such application of lotion, cream, or gel to the hair can be characterized as hair lotion, hair cream, or hair gel as claimed.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotsarelis et al. in view of Crosignani et al. and Joo et al. as applied to claims 1-3 and 6-8 above, and further in view of Horn (US 2016/0192689 A1; published 07 July 2016; of record).
	Cotsarelis et al., Crosignani et al., and Joo et al. are relied upon as discussed above.
	Cotsarelis et al., Crosignani et al., and Joo et al. do not disclose a health functional food composition as in claim 4.
	Horn discloses a functional food composition that provides nutritive and health benefits for disease treatment through incorporation of biologically active compounds in the edible substance (abstract) which can be used for treatment of hair loss (paragraphs [0025], [0029]) wherein pharmaceuticals may be included therein (paragraph [0452]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cotsarelis et al., Crosignani et al., Joo et al., and Horn by using the functional food form of Horn in the method of Cotsarelis et al. in view of Crosignani et al. and Joo et al. as discussed above, to administer the composition of Cotsarelis et al. in view of Crosignani et al. and Joo et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide nutritive and health benefits for the hair loss treatment as suggested by Horn, given that Cotsarelis et al. teaches that the pharmaceutical composition can be administered by any method known to a person skilled in the art, and Horn teaches that one such method is administration via functional food.
Regarding claim 5, effective treatment of alopecia, such as in Cotsarelis et al., necessarily requires restoration of hair growth by the follicle (otherwise the treatment would not be effective), and thus necessarily restores hair growth process inhibited in hair follicle tissue as claimed.

Response to Arguments
Applicant’s arguments, see remarks pages 9-13, filed 13 June 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive, in that the previously cited references do not adequately address the newly added claim limitation of hair loss induced by 15d-PGJ2.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Joo et al. in combination with the previously cited references, as discussed hereinabove.
Regarding applicant’s argument that it was known before the effective filing date that not all CRTH2/DP2 receptor antagonists were effective for hair loss induced by 15d-PGJ2, such argument is not persuasive because applicant merely presents evidence from the instant specification, but the reasonable expectation of success required for a nonobviousness rejection is based on the expectations of a person of ordinary skill in the art before the effective filing date of the claimed invention, and such a person of ordinary skill in the art at that time would not have been aware of evidence in the instant specification that is not in the prior art, and thus such evidence has no bearing on the reasonable expectation of success with respect to the instant application.

Allowable Subject Matter
Claims 9-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: although Cotsarelis et al. discloses a method of treating androgenic alopecia in a scalp of a subject comprising the step of contacting said subject with an effective amount of a CRTH2/DP2 receptor antagonist as discussed hereinabove, and although Crosignani et al. as discussed hereinabove discloses the claimed compound of chemical formula 2 as tert-Butyl (5-chloro-2,2′-dioxospiro[indole-3,3′-pyrrolidin]-1(2H)-yl)acetate as compound 48 (Scheme 8 page 2232, pages 2241-2242), such compound 48 is disclosed therein merely as an intermediate compound created during the process of creating CRTH2/DP2 receptor antagonists.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617